                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-01426-RGK-E                                           Date   February 21, 2020
 Title             Alejo Campos v. Alton Palmer Trucking, LLC et al.




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
                    Sharon L. Williams                                         Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

        On December 20, 2019, Plaintiff Alejo Campos (“Plaintiff”) filed a complaint against
Defendants Alton Palmer Trucking, LLC (“Alton Palmer”) and Patrick Alan Danks (“Danks”)
(collectively, “Defendants”) alleging claims for (1) negligence; (2) negligent hiring, supervision, and
retention; and (3) negligent entrustment. Plaintiff’s claims arise from a “motor vehicle incident that
occurred on September 7, 2018.” (Notice of Removal ¶ 2, ECF No. 1.) Plaintiff served Alton Palmer
with the complaint on January 13, 2020 and Danks on January 24, 2020. On February 12, 2020,
Defendants removed the action to this Court alleging jurisdiction on the grounds of diversity of
citizenship. Upon review of Defendants’ Notice of Removal, the Court hereby remands the action for
lack of subject matter jurisdiction.

        28 U.S.C. § 1332 provides that district courts shall have original jurisdiction over any civil
action in which the parties are citizens of different states and the action involves an amount in
controversy that exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to
remove the case to federal court on the basis of § 1332 bears the burden of proving that the amount in
controversy is satisfied. Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir.
2007); see Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (recognizing the
“longstanding, near-canonical rule that the burden on removal rests with the removing defendant.”)
“Where it is not facially evident from the complaint that more than $75,000 is in controversy, the
removing party must prove, by a preponderance of the evidence, that the amount in controversy meets
the jurisdictional threshold.” Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.
2003). “Where doubt regarding the right to removal exists, a case should be remanded to state court.” Id.

       Here, Plaintiff’s complaint is silent on the amount of damages sought. In the Notice of Removal,
Defendants make the conclusory statement that the amount in controversy exceeds $75,000, but they
provide no explanation as to how they calculated this amount. Accordingly, because Defendants have



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                         JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-01426-RGK-E                                        Date   February 21, 2020
 Title          Alejo Campos v. Alton Palmer Trucking, LLC et al.

failed to satisfy their burden to show by a preponderance of the evidence that the amount in controversy
exceeds the jurisdictional minimum, the Court remands the action to state court for all further
proceedings.

         IT IS SO ORDERED.


                                                                                           :
                                                         Initials of Preparer




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                 Page 2 of 2
